IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,779


EX PARTE ADONIS W. WASHINGTON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2001CR1015-W1 IN THE 175TH JUDICIAL DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment.  The Fourth Court of Appeals affirmed his conviction.
Washington v. State, No. 04-01-00676-CR (Tex. App. - San Antonio, Dec. 24, 2002).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.	Appellate counsel filed an affidavit with the trial
court.  Based on that affidavit, the trial court has entered findings of fact and conclusions of law that
appellate counsel timely notified Applicant and his mother, as Applicant's representative, of the
appeal deadlines.  The trial court recommends that relief be denied.
	However, the record indicates that appellate counsel informed Applicant's mother that his
conviction had been affirmed on direct appeal, but did not inform Applicant himself or send him a
copy of the appellate opinion until the deadline for filing a petition for discretionary review had
passed.  The record also indicates that appellate counsel at no time informed Applicant of his right
to file a petition for discretionary review pro se.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-01-00676-CR that affirmed his conviction in Cause No. 2001 CR1015-W1 from the 175th Judicial District
Court of Bexar County.  Applicant shall file his petition for discretionary review with the Fourth
Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: October 10, 2007
Do not publish